Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 1 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 2 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 3 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 4 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 5 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 6 of 70




  Exhibit Intentionally Excluded
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 7 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 8 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 9 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 10 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 11 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 12 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 13 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 14 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 15 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 16 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 17 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 18 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 19 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 20 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 21 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 22 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 23 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 24 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 25 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 26 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 27 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 28 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 29 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 30 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 31 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 32 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 33 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 34 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 35 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 36 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 37 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 38 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 39 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 40 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 41 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 42 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 43 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 44 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 45 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 46 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 47 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 48 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 49 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 50 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 51 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 52 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 53 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 54 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 55 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 56 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 57 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 58 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 59 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 60 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 61 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 62 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 63 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 64 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 65 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 66 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 67 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 68 of 70
Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 69 of 70
        Case 1:19-cv-11314-PBS Document 41 Filed 07/03/19 Page 70 of 70



                                   CERTIFICATE OF SERVICE

        I hereby certify that on July 3, 2019, the above-captioned document was filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be sent to those indicated as non-
registered participants.



                                             /s/ Susan M. Finegan
                                            Susan M. Finegan
